Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/25/19 and 2/9/18 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 


Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claims 1-4 limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saeger et al., United States Patent Publication 2012/0179682 (hereinafter “Saeger”).

Claim 1:
	Saeger discloses:
A future scenario generating device, comprising:
phrase pair storage means for storing a large number of causality phrase pairs (see paragraph [0034]). Saeger teaches storing a large number of phrase pairs;
causality network building means for building a causality network, by linking, among the phrases stored in said phrase pair storage unit, phrases connectable as causality (see paragraph [0034]). Saeger teaches building and linking words pairs based some form of relationship;
community detecting means for detecting a community in said causality network built by said causality network building means (see paragraphs [0034], [0140] and [0141]). Saeger teaches building and linking words pairs based on cause and effect relationship;
initial phrase selecting means for selecting any phrase as an initial phrase (see paragraph [0019]). Saeger teaches selecting an phrase as a starting point; and
future scenario generating means for generating a future scenario, by linking, using the initial phrase selected by said initial phrase selecting means as a start point, phrases connectable as causality and belonging to the same community as said initial phrase in said causality network until a predetermined end condition is satisfied (see paragraphs [0019] and [0053]). Saeger teaches selecting a starting point and linking connectable phrases belonging to same/similar community as until end point. The end point could be the result of the starting point.

Claim 4:
	Saeger discloses:
wherein said initial phrase selecting means includes means for selecting, based on a question sentence input by a user, a phrase having causal consistency with a main part of said question sentence as said initial phrase (see paragraphs [0030]-[0034]). Saegar teaches selecting a phrase/phrase pair from the sentence group and determining the relationship.

Claim 5, 6:
	Although claim 5 is a method claim and claim 6 is a non-transitory computer readable medium claim, they are interpreted and rejected for the same reason as the device of claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Saeger, in further view of Wang et al., United States Patent No. 8255402 (hereinafter “Wang”). 
Claim 2:
	Saeger fails to expressly disclose using clique percolation method find the community.

	Wang discloses:
wherein said community detecting means includes means for detecting a community in said causality network applying clique percolation method (CPM) on said causality network (see column 4 lines 24-38). Wang teaches detecting a community in a network by applying clique percolation method.

Accordingly, it would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to modify Saeger to include a clique percolation method to detect the community within the network for the purpose of using method to efficiently group data, as taught by Wang. 

Claim 3:
	Saeger fails to expressly disclose using clique percolation method find the community.

	Wang discloses:
wherein said means for detecting a community uses, in k-clique detection while executing CPM, an integer k selected from the range of k = 3 to 6 (see column 4 lines 24-38). Wang teaches maximal k-clique-connected subgraphs. Although Wang doesn’t explicitly teach k=3 to 6, Wang teach it can find the maximal number for k and is an inventor’s design choice. 

Accordingly, it would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to modify Saeger to include a clique percolation method to detect the community within the network for the purpose of using method to efficiently group data, as taught by Wang. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIONNA M BURKE whose telephone number is (571)270-7259.  The examiner can normally be reached on M-F 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley, can be reached on (571)272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIONNA M BURKE/Examiner, Art Unit 2176                                                                                                                                                                                                        6/15/21